Title: To James Madison from Abijah Hart, 30 July 1804 (Abstract)
From: Hart, Abijah
To: Madison, James


30 July 1804, New York. “About eighteen months past I expressed my wish, through Dr. Mitchill, to obtain a foreign commercial agency from the Executive of the US—since which time I have heard nothing from the Executive on the subject. The distressing irregularities which are now practiced on the west India station, may, possibly, render it expedient to establish an Agency at Gaudaloupe or Martinica or, our necessary naval force in the Mediteranean may render such an establishment necessary at Palermo. If our Executive deems an Agency useful at either place, & should think proper to confide such trust to me; I shall be ambitious to serve my Country & to merit the approbation of my Government.”
